Citation Nr: 0630082	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  00-00 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for service-
connected right anterior tibial disability, currently 
evaluated as 10 percent disabling.


REPRESENTATION
Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).

Procedural history

The veteran served on active duty from August 1971 to August 
1975.  

In a March 1976 rating decision, the RO granted service 
connection for the veteran's right tibia disability, 
classified as exostosis, right anterior tibial spine, 
residuals of stress fracture, and assigned a noncompensable 
disability rating.  In a December 1977 rating decision, the 
RO granted a 10 percent disability rating effective from 
September 19, 1977.  The RO received the veteran's claim for 
an increased rating in September 1998.  The February 1999 
rating decision continued the 10 percent disability rating, 
and the veteran appealed.  

The veteran provided personal testimony at a hearing chaired 
by the undersigned Veterans Law Judge (VLJ) in August 2006.  
A transcript of the hearing has been prepared and is 
associated with the veteran's VA claims folder.  

As set forth in more detail below, a remand of this matter is 
required. The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


REMAND

Service medical records document that the veteran suffered a 
stress fracture of the right tibia during service.  In a VA 
medical examination dated November 1977, the veteran's right 
leg condition was diagnosed as exostosis of the right 
anterior tibial spine.  As noted above, the veteran was 
granted a 10 percent disability rating with an effective date 
of September 19, 1977.  

The record indicates that the last physical examination of 
the veteran's right tibial disability was in November 1998 
and the last radiology note is dated November 1999.  The 
Board believes a more contemporaneous VA examination to 
assess the veteran's current symptomatology would be helpful 
in deciding the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  Indeed, the United States 
Court of Appeals for Veterans Claims has held that where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991) [where the record does not 
adequately reveal the current state of the claimant' s 
disability, a VA examination must be conducted].

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for a physical 
examination of the veteran's right tibial 
disability by an orthopedic or other 
appropriate specialist to include x-ray 
or other radiological examination, if 
deemed necessary by the examining 
physician.  The report of any examination 
should be associated with the veteran's 
VA claims folder.

2.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to 
be necessary, VBA should then 
readjudicate the veteran's claim of 
entitlement to increased disability 
rating for the service-connected right 
anterior tibial spine disorder.  If the 
benefits sought on appeal remain denied, 
in whole or in part, VBA should provide 
the veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review, 
if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



